There was no expressed finding as to the nature of the defendants' rights in the way. The order may be sustained by an implied finding either that the way is a public highway or that it is a private right of way appurtenant to land in which the defendants have an interest. The plaintiff recognized this when excepting to the order on the ground that there was no evidence upon which it could be found that the defendants obtained a right by dedication or otherwise. If this way could not be found to be a public highway, as to which doubt has been expressed, there is ample evidence that the defendants are lessees of the owner of land appurtenant to which this way has been used for much more than the period.